SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of March 27, 2009, Among ENERGIZER RECEIVABLES FUNDING CORPORATION, as Seller, ENERGIZER BATTERY, INC., as Servicer MIZUHO CORPORATE BANK, LTD. as Agent and as a Funding Agent THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as a Funding Agent and THE SEVERAL CONDUITS AND COMMITTED PURCHASERS PARTY HERETO FROM TIME TO TIME TABLE OF CONTENTS POOL PURCHASE PRELIMINARY STATEMENTS ARTICLE I PURCHASE ARRANGEMENTS Section Purchase Facility Section Increases Section Decreases Section Payment Requirements Section Restated Agreement ARTICLE II PAYMENTS AND COLLECTIONS Section Payments Section Collections Prior to Amortization Section Collections Following Amortization Section Application of Collections Section Payment Recission Section Maximum Purchaser Interests Section Clean Up Call ARTICLE III CONDUIT FUNDING Section CP Costs Section CP Costs Payments Section Calculation of CP Costs ARTICLE IV COMMITTED PURCHASER FUNDING Section Committed Purchaser Funding Section Yield Payments Section Selection and Continuation of Tranche Periods Section Committed Purchaser Discount Rates Section Suspension of the LIBO Rate Section Extension of Liquidity Termination Date. ARTICLE V REPRESENTATIONS AND WARRANTIES Section Representations and Warranties of the Seller Parties Section Committed Purchaser Representations and Warranties ARTICLE VI CONDITIONS OF PURCHASES Section Conditions Precedent to Initial Incremental Purchase Section Conditions Precedent to All Purchases and Reinvestments ARTICLE VII COVENANTS Section Affirmative Covenants of the Seller Parties Section Negative Covenants of the Seller Parties ARTICLE VIII ADMINISTRATION AND COLLECTION Section Designation of Servicer Section Duties of Servicer Section Collection Notices Section Responsibilities of Seller Section Reports Section Servicing Fees ARTICLE IX AMORTIZATION EVENTS Section Amortization Events Section Remedies ARTICLE X INDEMNIFICATION Section 10.1 Indemnities by the Seller Parties[INSERT PAGE NUMBER] Section 10.2 Increased Cost and Reduced Return[INSERT PAGE NUMBER] Section 10.3 Other Costs and Expenses[INSERT PAGE NUMBER] Section 10.4 Allocations[INSERT PAGE NUMBER] ARTICLE XI THE AGENT Section 11.1 Authorization and Action Section 11.2 Delegation of Duties Section 11.3 Exculpatory Provisions Section 11.4 Reliance by Agent Section 11.5 Non-Reliance on Agent and Other Purchasers Section 11.6 Reimbursement and Indemnification Section 11.7 Agent in its Individual Capacity Section 11.8 Successor Agent ARTICLE XII ASSIGNMENTS; PARTICIPATIONS Section 12.1 Assignments Section 12.2 Participations ARTICLE XIII {RESERVED} ARTICLE XIV MISCELLANEOUS Section 14.1 Waivers and Amendments Section 14.2 Notices Section 14.3 Ratable Payments Section 14.4 Protection of Ownership Interests of the Purchasers Section 14.5 Confidentiality Section 14.6 Bankruptcy Petition Section 14.7 Limitation of Liability Section 14.8 CHOICE OF LAW Section 14.9 CONSENT TO JURISDICTION Section 14.10 WAIVER OF JURY TRIAL Section 14.11 Integration; Binding Effect; Survival of Terms Section 14.12 Counterparts; Severability; Section References Section 14.13 Mizuho Corporate Bank Roles Section 14.14 Characterization Section 14.15 Withholding Section 14.16 Patriot Act EXHIBIT 1 POOL PURCHASE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT This Second Amended and Restated Receivables Purchase Agreement dated as of March 27, 2009 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation (“Energizer”), as Servicer (Servicer together with Seller, the “Seller Parties” and each a “Seller Party”), the entities listed on Schedule A to this Agreement (together with any of their respective successors and assigns hereunder, the “Committed Purchasers”), WORKING CAPITAL MANAGEMENT CO., LP (“WCMC”), GOTHAM FUNDING CORPORATION (“Gotham”), VICTORY RECEIVABLES CORPORATION (“Victory” and together with WCMC and Gotham, the “Conduits”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Funding Agent, MIZUHO CORPORATE BANK, LTD., as a Funding Agent and as agent for the Purchasers hereunder or any successor agent hereunder (together with its successors and assigns hereunder, the “Agent”).Unless defined elsewhere herein, capitalized terms used in this Agreement shall have the meanings assigned to such terms in Exhibit I. PRELIMINARY STATEMENTS Seller desires to transfer and assign Purchaser Interests to the Purchasers from time to time. Each Conduit may, in its absolute and sole discretion, purchase Purchaser Interests from Seller from time to time. In the event that a Conduit declines to make any purchase, the Committed Purchaser(s) in the relevant Conduit Group shall, at the request of Seller, purchase Purchaser Interests from time to time. Mizuho Corporate Bank, Ltd. has been requested and is willing to act as Agent on behalf of the Conduits and the Committed Purchasers in accordance with the terms hereof. Seller, Servicer, the Committed Purchasers, the Conduits, the Funding Agents and the Agent are parties to that certain Receivables Purchase Agreement dated as of April 4, 2000 (the “Original RPA”), as amended and restated by that certain First Amended and Restated Receivables Purchase Agreement dated as of June 30, 2008 (the “First Amended and Restated RPA”, as amended or otherwise modified to date (the Original RPA and the
